Citation Nr: 0528064	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  03-27 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Service connection for a low back disability, to include 
degenerative disk disease at L3 to S1 with herniated nucleus 
pulposus at L4-L5.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to 
December 1994.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Los Angeles, California Regional 
Office (RO).

A hearing was held in March 2004 before the undersigned 
Veterans Law Judge sitting at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At enlistment examination in October 1986, the veteran denied 
any back problems and the clinical evaluation of the spine 
was normal.  The first treatment for complaints of back pain 
was in May 1989.  The veteran reported that he had had pain 
between 1-5 years.  The assessment was recurrent lumbosacral 
strain.  In October 1989, the veteran was seen for complaints 
of low back pain and the examiner indicated that he was 
status post injury four years earlier when tubing in the snow 
and that the injury was in the same area.  The assessment was 
recurrent low back pain/strain.  The veteran was seen for 
complaints of low back pain again in October and November 
1989.  A November 1989 x-ray of the lumbosacral spine showed 
a limbus vertebrae along the inferior anterior aspect of the 
L3 vertebral body and slight condensation or sclerosis in the 
region of the anterior inferior aspect of the L2 vertebral 
body as well as some minimal wedging along the inferior 
aspect of T12 and L1.  It was indicated that the noted 
findings were felt likely related to normal developmental 
variation.  The veteran was seen for complaints of low back 
pain between January 1990 and November 1992.  November 1992 
report of x-ray studies and CT scan included an impression of 
essentially normal lumbar spine with Schmorl's nodes, the 
largest being at the 5th lumbar interspace.  The veteran was 
seen on several occasions for complaints of low back pain in 
September 1993 and the diagnoses included chronic low grade 
low back pain/muscle inflammation with new acute exacerbation 
with muscle spasm. On examination in January 1994, the 
clinical evaluation of the spine was normal and there was no 
diagnosis rendered regarding the low back.

Private medical records dated in May 2001 show that an MRI 
scan of the lumbar spine revealed severe multi-level 
degenerative disc disease, most pronounced at L4-5, broad-
based central protrusion L4-5 and mild to moderate 
degenerative facet joint arthrosis.  The diagnosis included 
chronic low back and right sacroiliac pain and degenerative 
disc disease, L4-5 greater than L3-4 and L5-S1.  An April 
2002 private doctor's statement noted that based on the 
review of the injury with the veteran, it was apparent that 
the veteran initially hurt his back in the military and 
developed low back and right lower extremity pain with 
chronic ongoing symptoms since that time.  It was also noted 
that the veteran had an industrial injury in April 2001 which 
increased his symptoms.  The examiner opined that the low 
back condition was a result of the combination of injuries in 
service and on the job.

Additional development is necessary prior to adjudicating the 
veteran's claim.  The private medical records indicate that 
the veteran sustained an on-the-job back injury in April 
2001.  The record contains only a Civil Service examination 
report dated in July 1994.  The treatment records regarding 
the April 2001 injury have not been obtained.  In addition, 
the service medical records indicate that the veteran was 
treated for chronic low back pain in service.  In light of 
the evidence showing a current low back disability, a medical 
examination addressing the nexus between the current back 
disability and the veteran's service is necessary.  See 38 
C.F.R. § 3.159(c)(4) (2004). 

Accordingly, the case is REMANDED to the RO for the following:  

1.  The AMC should take the appropriate 
steps, to include through contact with 
the veteran and his representative, to 
obtain employment records relevant to an 
on-the-job injury which occurred in April 
2001.

2.  The veteran should be afforded the 
appropriate VA examination to determine 
the current nature and etiology the 
claimed low back disability.  The claims 
folder or the pertinent medical records 
contained therein, including the 
veteran's service medical records and any 
pertinent records obtained from any other 
sources, must be reviewed by the examiner 
in conjunction with the examination.  
Such tests as the examiner deems 
necessary should be performed.  With 
respect to the veteran's claimed low back 
disability, the examiner is requested to 
identify all existing disabilities of the 
lumbar spine and to provide an opinion as 
to the degree of medical probability that 
any current acquired disability is 
causally related to service, or if pre-
existing service was chronically worsened 
by the veteran's active service.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record. If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case, which addresses the criteria 
governing presumptive service connection, 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Steven L. Keller
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


